Citation Nr: 1216094	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for low back strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to November 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

While the Veteran initiated an appeal with regard to his claim for a higher rating for anal fistula with hemorrhoids, he specified on his August 2008 VA Form 9 (substantive appeal) that he only wished to pursue the appeal with regard to his back.  Therefore, this decision is confined to the issue as set forth above.


FINDING OF FACT

The Veteran's low back strain is manifested by full range of motion, even when taking into account additional functional impairment during flare-ups; neurological pathology, abnormal gait and abnormal spinal contour caused by muscle spasm or guarding have not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for low back strain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, notice dated in May 2007 informed the Veteran of what evidence VA would seek to provide and what evidence the Veteran was responsible for providing.  He was informed that, in order to substantiate his claim, the evidence needed to show that his disability had worsened.  That letter also contained notice regarding the assignment of disability ratings and effective dates, pursuant to the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claim was initially adjudicated in August 2007.

In the April 2008 statement of the case, the RO provided the Veteran with the regulatory criteria used to rate his disability.  As such, the Veteran had actual knowledge of these criteria.  Thereafter, the December 2009 and December 2011 supplemental statements of the case reflect readjudication of the claim.  Hence, the Veteran had actual knowledge of the rating criteria applicable to his claim and is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured all of the pertinent medical records identified by the Veteran, which consists of VA treatment records.  Furthermore, he was afforded VA examinations pertinent to his claim in May 2007 and May 2011.  The examinations were conducted by medical professionals, who solicited symptomatology from the Veteran and conducted complete evaluations.  The Board finds that they are adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's low back strain is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  This code, which is for lumbosacral or cervical strain, is rated under the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Note 1 indicates that any associated objective neurologic abnormalities are to be separately rated under the appropriate diagnostic code.  Note 2 states that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A March 2007 VA outpatient record shows that the Veteran complained of low back pain and denied radiation.  He sometimes had numbness in his left foot.  There was no weakness.  On examination, the Veteran was mildly tender in the lumbar area.  The diagnosis was chronic low back pain.  A March 2007 VA MRI report of the lumbar spine was within normal limits.

An April 2007 VA x-ray report revealed mild lumbar levoscoliosis and facet joint degenerative changes.

In May 2007, the Veteran underwent VA examination.  He complained of stiffness and constant pain in the lower back that did not radiate.  Pain was elicited with physical activity and relieved with rest or pain medication.  The Veteran was able to function with these measures.  There was no physician-recommended incapacitation, surgery, prosthesis or significant functional impairment.  On examination, the Veteran's gait was normal, and he did not use an ambulatory device.  There was no radiation of pain on movement or muscle spasm.  There was palpable tenderness of the entire lumbar spine.  Straight leg raising test was negative, and there was no ankylosis of deformity.  Range of motion testing revealed flexion to 90 degrees and extension, lateral flexion, and rotation to 30 degrees in all directions.  There was no indication of pain during motion.  After repetitive motion, the range of motion was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There was a normal head position, symmetry in appearance and motion, and normal curvatures without sign of scoliosis, abnormal lordosis or kyphosis.  There was no evidence of intervertebral disc syndrome or specific spinal nerve root involvement.  On neurological examination, there was no evidence of sensory or motor peripheral neuropathy.  Motor and sensory testing of the lower extremities was grossly normal.  Radiographs of the lumbosacral spine were within normal limits.  The diagnosis was low back strain.

In May 2011, the Veteran underwent VA examination.  He stated that he could walk up to 500 yards and had experienced no falls due to his spine.  He complained of stiffness, spasms, decreased motion, and numbness.  He denied fatigue and paresthesia.  He complained of weakness of the spine, leg, and foot.  Localized, moderate pain in his back occurred ten times per day and lasted for an hour.  The pain was exacerbated by physical activity.  It came on spontaneously and was relieved spontaneously and with rest.  When he had pain, he was limited in his standing and bending.  He also could not stand for more than five minutes without pain.  He denied any incapacitation in the past twelve months.  It impaired his ability to cut the grass and take his kids to the park.

On examination, posture and gait were within normal limits.  The Veteran's walking was steady, and he did not require any assistive device for ambulation.  Examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent, and there was no tenderness or guarding of movement.  The examination did not reveal any weakness.  Muscle tone and musculature were normal.  There was negative straight leg raising on the right and left.  Lasegue's sign was negative.  There was no atrophy present in the limbs or ankylosis of the thoracolumbar spine.  Range of motion was flexion to 90 degrees, and extension, lateral flexion, and rotation in all directions to 30 degrees.  No notation was made as to pain with this motion.  After repetitive motions, all ranges remained the same.  There was no additional degree of limitation.  Function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with scoliosis of the spine. 

On neurological examination, there were no sensory deficits from L1-L5.  Examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  Knee and ankle jerks were 2+ bilaterally.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  An x-ray of the lumbar spine was within normal limits, and the diagnosis was low back strain.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's low back strain.  Specifically, none of the evidence of record suggests that his forward flexion was limited to 60 degrees or less or that the combined range of motion of his thoracolumbar spine was 120 degrees or less.  This is true even when taking into account additional functional impairment after repetitive motion or due to pain.  There is no evidence of ankylosis, and the Veteran demonstrated no additional functional impairment after repetitious motions or pain during ranges of motion.  In fact, the Veteran maintained normal ranges of all motion throughout the appeal period at all times.  See 38 C.F.R. § 4.71a, Plate V (2011).

The Board notes the finding of scoliosis on x-ray examination in April 2007 and May 2011.  However, in order to warrant a 20 percent rating, the scoliosis needs to have been caused by severe muscle spasms or guarding.  In the Veteran's case, his scoliosis was present several years before he first complained of muscle spasms, which was in May 2011.  He specifically denied them prior to this time.  Furthermore, muscle spasms have never been found on examination, and no guarding has ever been shown.  As such, his scoliosis, while found to be present on some x-rays, is not shown to be caused by muscle spasm or abnormal guarding.

Therefore, the Board concludes that the evidence preponderates against a finding that a disability rating in excess of 10 percent is warranted for the Veteran's low back strain.  Furthermore, while the Veteran complained of some numbness, he underwent a neurological evaluation during the May 2011 VA examination, and no neurologic disorders were revealed.  Examiners have specifically noted that there is no intervertebral disc syndrome or any disc disease, so consideration under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

Finally, the Board has also considered whether a higher rating for low back strain is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b) (1) (2011) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The Board finds that the rating assigned is precisely that contemplated for this disability, and there is no suggestion that the schedular criteria do not contemplate the Veteran's level of disability.  See Thun v. Peake, 22 Vet. App. 111 (2008), and higher ratings are available for increased disability.  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards for each period in question.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for low back strain is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


